PER CURIAM:
Earl L. Richardson appeals the district court’s order dismissing this action complaining about the termination of social security benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richardson v. The Great State of Maryland, No. l:08-cv-01087-CCB (D.Md. July 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.